                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE

 V.

                                                                           Case Number: CR 20-40-BLG-SPW-l
 PHILLIP ANTHONY CAMPAGNA                                                  USM Number; 18033-046
                                                                           Russell Hart
                                                                           Derciidarii's Auornty



THE DEFENDANT:
 El   pleaded guilty to count(s)                         1 and 2 of the Indictment
      pleaded guilty to count(s) before a U.S.
 □    Magistrate Judge, which was accepted by the
      court.
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 26:586ID.F Possession Of Firearm Not Registered In National Firearms                              08/14/2019
 Registration and Transfer Record and Forfeiture Allegation.
 26:586ID.F Possession Of Firearm Not Registered In National Firearms                              08/14/2019
 Registration and Transfer Record and Forfeiture Allegation.




The defendant is sentenced as provided in pages 2 through 6 ofthisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 □    Count(s)     □ is   □ are dismissed on the motion of the United States

       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

                                                             July 8, 2021
                                                             Date qrimposilion orjiidgment




                                                             sienatiirc orjiidse


                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title ol'Judae


                                                             July 8, 2021
                                                             Date
